Case: 19-12353   Date Filed: 03/13/2020   Page: 1 of 12



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12353
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cr-20273-FAM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JUANA BAEZ PAULINO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 13, 2020)

Before WILSON, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 19-12353    Date Filed: 03/13/2020    Page: 2 of 12



      Juana Baez Paulino appeals her sentence of 24-months’ imprisonment

followed by 2 years of supervised release for criminal contempt, in violation of 18

U.S.C. § 401(3). Paulino raises two arguments on appeal. First, she asserts that

her sentence is procedurally and substantively unreasonable because the district

court failed to consider the 18 U.S.C. § 3553(a) factors, failed to weigh those

factors with the mitigating evidence that she provided, and considered improper

factors in imposing her sentence. Second, she contends that the district court

plainly erred in imposing a term of supervised release for her criminal contempt

conviction. After a review of the record, we affirm.

                                   I. Background

      On April 25, 2013, a grand jury indicted Paulino for failure to surrender for

service of her sentence, in violation 18 U.S.C. § 3146(a)(2) and (b)(1)(A)(ii)

(Count 1), and criminal contempt, in violation of 18 U.S.C. § 401(3) (Count 2).

The indictment was predicated on Paulino’s former guilty plea to making a false

statement in application for a U.S. passport and identity theft. She was sentenced

to 25 months imprisonment, but prior to her surrender date on April 13, 2013, she

cut off her ankle monitor and absconded. Five years later, in late 2018, police

officers found her living near Boston, Massachusetts, under a false name. Paulino

pleaded guilty to criminal contempt, Count 2, in March 2019.




                                          2
              Case: 19-12353    Date Filed: 03/13/2020    Page: 3 of 12



       A Presentence Investigation Report (“PSI”) was prepared for Paulino’s

sentencing hearing. According to the PSI, Paulino was an undocumented

immigrant from the Dominican Republic who entered Puerto Rico in 2002. She

entered the Florida illegally in 2006. The PSI detailed Paulino’s history with

abusive men, including one who beat her while she was pregnant. Paulino

subsequently gave birth to a son with serious heart defects who required multiple

surgeries and near-constant medication. At the time of Paulino’s sentencing, her

son was being cared for by her mother and fiancé in Boston.

      Paulino filed a motion for a downward variance on the basis that she

absconded in order to care for her ailing son because she had no one else “she

would have trusted to care for [him].” Paulino also argued that a downward

variance was necessary to avoid unwarranted sentencing disparities and cited

numerous cases involving similar conduct of absconsion as comparisons to argue

for a short sentence. In support of her motion, Paulino attached letters from her

mother, son, fiancé, members of her fiancé’s family, and two officials at her son’s

school.

      At sentencing, the district court stated that it had reviewed the PSI and the

letters that Paulino attached to her motion. The court recognized that the

Guidelines do not contain a provision for criminal contempt, but they may be used

analogously with the conduct most similar to the defendant’s contempt. The court


                                          3
                Case: 19-12353   Date Filed: 03/13/2020     Page: 4 of 12



summarized the PSI, noting that the PSI concluded Paulino had an offense level of

12, criminal history category of III, and guideline range of 15 to 21 months. It also

noted that the government opposed a reduction for acceptance of responsibility and

Paulino sought a downward variance. Paulino argued that, even though the

reduction was warranted and the guideline range of 15 to 21 months was

“technically accurate,” a sentence within the guideline range would be

unreasonable.

      The court asked Paulino what an appropriate sentence would be, stating,

“she’s got to do a lot more time because she didn’t show up and it was

contemptuous of the [c]ourt . . . . Otherwise, it’s not fair for the people who do

show up.” The court further stated that in sentencing Paulino, it wanted to be

consistent with other judges and his own prior decisions:

      The problem, of course, is -- and I saw that Judge Martinez gave 18
      months; Judge Middlebrooks, six months; Judge Cohn, three months;
      Judge Ungaro, six months; Judge Cooke, which is important, 18
      months; Judge Graham, three months; Judge Scola, six months and
      two months; Judge Zloch, 21 months and one day, and also perhaps
      important, Judge Moreno, 10 months, 24 months, and 16 months.
      See, what that tells me -- and I think it is very good, by the way -- is
      that it’s all over the place, which means it depends on the reason,
      depends on the length of when she has absconded, depends on what
      she has done in the meantime. It depends on a lot of those things and
      the variables are great. It’s still important, but they’re just great. I
      like trying to be consistent with other judges in the same district. I
      probably have given up trying to be consistent with judges in other
      places because of our geographic differences in the United States
      which we don't really try to recognize, but it’s true. There are


                                          4
              Case: 19-12353     Date Filed: 03/13/2020   Page: 5 of 12



      differences among judges, but I should definitely be consistent with
      myself. That’s the easier one.

Paulino requested six months, to which the court responded, “That’s so lenient.

That’s even more lenient than the three sentences that I’ve given to totally different

people for the same thing.” The court also noted that, in imposing a 16-month

sentence to a defendant who was a fugitive for 16 years and had an underlying

87-month sentence, it had considered the fact that the defendant had fled to Haiti,

with its challenging weather conditions and poverty, as compared to Paulino’s

experience in Boston, where “she’s had a good life with her son.”

      When Paulino asserted that she had made extraordinary sacrifices for her

son, the court stated that she had at least been free with him, and her son appeared

to be well taken care of at the present. The court also noted that Paulino’s sentence

for aggravated identity theft was slightly above the mandatory minimum and at the

bottom of the guideline range. The court asked whether Paulino would return to

the United States after she was deported, and she stated that she would likely

arrange for her son to visit her in the Dominican Republic.

      After the defendant’s allocution, the court reiterated that it had considered

the PSI and letters attached to Paulino’s motion and stated that, although family

was an important institution and it was glad that her son was doing better, her

actions had consequences. The court sentenced Paulino to 24 months’

imprisonment followed by 2 years of supervised release and removal to the
                                          5
                Case: 19-12353       Date Filed: 03/13/2020        Page: 6 of 12



Dominican Republic, concluding that the sentence was reasonable because she had

received a shorter sentence for her conviction for aggravated identity theft,

absconded for six years in the United States, and used a false name after

absconding.

       Paulino “object[ed] to the sentence.”1 The government moved to dismiss

Count 1 of the indictment, which the court granted. This appeal followed.

                                   II. Standard of Review

       We review the substantive reasonableness of a sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 51 (2007). A district court imposes

a substantively unreasonable sentence “when it (1) fails to afford consideration to

relevant factors that were due significant weight, (2) gives significant weight to an

improper or irrelevant factor, or (3) commits a clear error of judgment in

considering the proper factors.” United States v. Suarez, 893 F.3d 1330,

1337 (11th Cir. 2018).

       A defendant’s claim that the sentence imposed is procedurally unreasonable

is reviewed for plain error if it was not raised at the district court. See United


       1
         Given the nature of the Paulino’s arguments at sentencing, we interpret this objection as
one to the substantive reasonableness of the sentence. However, we find that Paulino did not
object to the procedural reasonableness of the sentence. See United States v. Carpenter, 803
F.3d 1224, 1238 (11th Cir. 2015) (reviewing arguments for plain error where objection was to
the “substantive and procedural reasonableness” of the sentence without additional specificity).




                                                6
               Case: 19-12353     Date Filed: 03/13/2020     Page: 7 of 12



States v. Alberts, 859 F.3d 979, 985 (11th Cir. 2017). Plain error review requires a

showing that the district court erred, its error was plain, it affected the defendant’s

substantial rights, and it seriously affected the fairness, integrity, or public

reputation of judicial proceedings. Id. Here, Paulino failed to object to the

procedural reasonableness of the sentence so we review for plain error.

      The imposition of a term of supervised release is ordinarily reviewed for an

abuse of discretion, but when the defendant fails to object—or to clearly state the

grounds for an objection—in the district court, plain error review applies. United

States v. Zinn, 321 F.3d 1084, 1087 (11th Cir. 2003). “It is the law of this circuit

that, at least where the explicit language of a statute or rule does not specifically

resolve an issue, there can be no plain error where there is no precedent from the

Supreme Court or this Court directly resolving it.” United States v. Lejarde-Rada,

319 F.3d 1288, 1291 (11th Cir. 2003). The party challenging the sentence bears

the burden of establishing that the district court considered an improper factor.

United States v. Williams, 456 F.3d 1353, 1362 (11th Cir. 2006), abrogated on

other grounds by Kimbrough v. United States, 552 U.S. 85 (2007).

                                     III. Discussion

   A. Procedural Reasonableness

      In considering whether a sentence is procedurally reasonable, we must

“ensure that the district court committed no significant procedural error” at


                                            7
                 Case: 19-12353        Date Filed: 03/13/2020       Page: 8 of 12



sentencing, such as by “failing to adequately explain the chosen sentence.” Gall,

552 U.S. 38, 51 (2007). While a court must consider the §3553 factors, “[t]he

district court need not ‘explicitly articulate that it ha[s] considered the § 3553(a)

factors’ and need not discuss each factor.” United States v. Flores, 572 F.3d 1254,

1270 (11th Cir. 2009) (quoting United States v. Dorman, 488 F.3d 936, 944 (11th

Cir. 2007)). 2

       Paulino argues that her sentence is procedurally unreasonable because the

district court did not consider the § 3553(a) factors and did not explain how its

sentence complied with those factors. Upon a review of the record, we find that

the district court did not err, let alone plainly err. A court does not have to state

explicitly that it is considering the § 3553(a) factors for the record to reflect that

the court did, in fact, do so. See United States v. Dorman, 488 F.3d 936, 944 (11th

Cir. 2007) (“Despite the district court’s failure to explicitly articulate that it had

considered the § 3553(a) factors, by virtue of the court’s consideration of [the

defendant]’s objections and his motion for a downward departure, the court did, in


       2
          Section 3553(a) mandates that the district court “impose a sentence sufficient, but not
greater than necessary,” to: (1) reflect the seriousness of the offense, promote respect for the law,
and provide just punishment for the offense; (2) afford adequate deterrence to criminal conduct;
(3) protect the public from further crimes of the defendant; and (4) provide the defendant with
needed educational or vocational training, medical care, or other correctional treatment in the
most effective manner. 18 U.S.C. § 3553(a)(2)(A)-(D). In addition, the court must consider:
(1) the nature and circumstances of the offense and the history and characteristics of the
defendant; (2) the kinds of sentences available; (3) the guideline sentencing range; (4) any
pertinent policy statements; (5) the need to avoid unwarranted sentencing disparities; and (6) the
need to provide restitution to any victims. Id. § 3553(a)(1), (3)–(7).
                                                  8
              Case: 19-12353     Date Filed: 03/13/2020     Page: 9 of 12



fact, consider a number of the sentencing factors.”). Here, the district court stated

that it considered the PSI, the letters submitted by the defense, and Paulino’s

written argument for a downward variance. The district court also engaged

Paulino’s counsel in a lengthy conversation about the nature of Paulino’s offense,

her family situation, the result of a lengthy imprisonment, and the differences

between Paulino’s situation and other defendants the court had sentenced. The

court, in discussing the appropriate sentence for criminal contempt, explicitly

noted that other courts had sentences “all over the place” which meant the court

should consider “the reason” for the contempt, the “length of when she has

absconded,” and “what she has done in the meantime.” The record thus clearly

reflects that the court considered the § 3553(a) factors.

   B. Substantive Reasonableness

      Substantive reasonableness is reviewed in light of the totality of the

circumstances and the purposes described in 18 U.S.C. § 3553(a). Alberts,

859 F.3d at 985. We will defer to the district court’s judgment in weighing the

§ 3553(a) factors unless the court has made “a clear error of judgment” and

imposed “a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008) (quoting United States v. McBride, 511 F.3d 1293, 1297–98 (11th Cir.

2007)).


                                           9
               Case: 19-12353      Date Filed: 03/13/2020      Page: 10 of 12



       Paulino contends that the district court imposed a substantively unreasonable

sentence because it (1) failed to properly weigh the § 3553(a) factors, and (2) was

inconsistent with other sentences imposed for similar conduct. We find no “clear

error of judgment” in the district court’s weighing of the factors. Although Paulino

had her son’s interests in mind when she fled her initial sentence, the district court

was skeptical that it would take six years to secure medical treatment and care for

her son in the U.S. The district court was well within its discretion to consider the

life Paulino lived in the U.S. in between her absoncsion in 2013 and her re-arrest in

2018. We also echo the court’s observation that allowing Paulino to escape

punishment for failing to surrender is simply unfair to other defendants who

comply with the terms of their surrender. There was no abuse of discretion here.

       We also find that Paulino has not met her burden to show that her sentence

was so disproportionate to similarly situated defendants as to be unreasonable.

Paulino directs us to the sentencing memorandum she filed in which she lists 20

cases where defendants were convicted of failing to appear or fleeing sentences.

However, those sentences cover quite a broad range of crimes and terms of

imprisonment. 3 Further, there is no information in the record that shows the


       3
          For example, compare United States v. Michael Casey, 14-cr-20619-KMM, where a
defendant fled to Mexico for 4 years and was sentenced to 24 months’ imprisonment, to United
States v. Kathia Farfan, Case No. 04-cr-60238-WJZ, where a defendant who was a fugitive for
over 14 years was sentenced to 1 day of imprisonment for failure to appear, to be served
consecutively with a 144-month sentence for cocaine distribution.

                                             10
               Case: 19-12353       Date Filed: 03/13/2020      Page: 11 of 12



circumstances of those defendants’ actions except for the cases explicitly discussed

at sentencing which the district court found were not parallel situations. The

sentence was not substantively unreasonable.

   C. Supervised Release

       Section 3583 of Title 18 provides that “[t]he court, in imposing a sentence to

a term of imprisonment for a felony or a misdemeanor, may include as a part of the

sentence a requirement that the defendant be placed on a term of supervised release

after imprisonment.” 18 U.S.C. § 3583(a). Paulino argues that the language of the

statutes does not authorize a court to impose supervised release for a contempt

crime because of our circuit precedent on the issue. In United States v. Cohn, we

considered whether to classify criminal contempt under § 401 as a felony or

misdemeanor offense. 586 F.3d 844, 845 (11th Cir. 2009). We determined that

uniformly classifying criminal contempt as a felony or misdemeanor “would be

inconsistent with the breadth of § 401 and appropriate sentences for its violation.”

Id. at 848. We also stated that it would be an arduous task to individually classify

each type of conduct that constitutes criminal contempt. Id. Given the nature of

§ 401, as well as supporting Supreme Court and circuit precedent,4 we concluded



       4
         E.g., Cheff v. Schnackenberg, 384 U.S. 373, 380 (1966) (referring to criminal contempt
as “an offense sui generis”); United States v. Holmes, 822 F.2d 481, 493 (5th Cir.1987) (“[T]he
Supreme Court has never characterized contempt as either a felony or a misdemeanor, but rather
has described it as ‘an offense sui generis.’”).

                                              11
              Case: 19-12353     Date Filed: 03/13/2020    Page: 12 of 12



that criminal contempt is properly categorized as a sui generis offense. Id. at 848–

49.

      Our holding in Cohn does not overcome the plain error review Paulino faces.

Cohn did not “directly resolve” the question of whether a court is authorized to

impose supervised release for a sui generis crime. Lejarde-Rada, 319 F.3d at

1291. To the contrary, Cohn emphasized the flexibility district courts should have

in sentencing defendants for contempt. See 586 F.3d at 848. And, in a footnote in

Cohn, we described types of sentences that a court may wish to impose for

criminal contempt, including a “lengthy term of supervised release.” Id. n.9. We

also find that the plain text of the statute does not on its face prohibit courts from

imposing supervised release following a term of imprisonment for contempt. 18

U.S.C. § 3583. The district court did not plainly err.

      AFFIRMED.




                                           12